DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive.  The arguments are presented that the prior art of Weerts and Pleis would not teach the amended claim limitations regarding front face ribs running parallel to buoyant forces and reverse face ribs running perpendicular to buoyant forces due to Weerts teaching diagonal and not perpendicular ribs and Plies teaching diagonal ribs.  These arguments are not found persuasive due to the fact that Pleis is not relied upon for orientation and only when considered individually and not in the current combination of Weerts and Pleis would Pleis have diagonal ribs.  Weerts is the primary reference .
The arguments are presented that the claimed TOC values would not be inherently present in a battery separator formed from a polyolefin, filler, processing oil, and a surfactant as claimed.  The arguments further reference the declaration provided in application number 15/624,948.  These arguments are not found persuasive due to the fact that the arguments are not commensurate in scope with the claims.  While application 15/624,948 claims a battery separator formed from a polyolefin, filler, processing oil, and a surfactant the instant application does not claim or appear to have support for a processing oil.    
The arguments are presented that Rajaram would be non-analogous art due to teaching a glass fiber separator.  These arguments are not found persuasive due to the .
Applicant’s arguments, see page 9, filed 1/27/2022, with respect to the rejection(s) of claim(s) 4, 8, 12, 15-16, 22, and 37 under Weerts, Pleis, Zucker, and Osei-Gyimah have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Weerts, Pleis, Zucker, Nagamatsu et al. (US 2009/0030100 hereafter Nagamatsu), and further in view of Palmer et al. (US 3,847,676, hereafter Palmer) as detailed in the claim rejections below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 8, 12, 15-16, 22, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weerts et al (US 2002/0004166 A1, hereafter Weerts) in view of Pleis (US 1,362,737, hereafter Pleis), in view of Zucker (US 2003/0054233 A1, hereafter Zucker), in view of Nagamatsu et al. (US 2009/0030100 hereafter Nagamatsu), and further in view of Palmer et al. (US 3,847,676, hereafter Palmer).
With regard to claims 4, 15-16, and 22, Weerts teaches a lead acid battery comprising a  separator having a front (with major ribs) face facing a positive electrode and a reverse face facing a negative electrode (opposite the face with major ribs) [0001, 0004, 0018], the separator consisting of: 
a microporous polyethylene membrane having a backweb with integral ribs, wherein said ribs consist of integral ribs on the front face (longitudinal major and mini ribs 20 and 30) that would run parallel to buoyant forces (parallel to longitudinal edges which would be parallel to buoyant forces when the battery is upright) and integral negative cross ribs running across the reverse face (micro ribs 40) [0004, 0018-0019, 0021, 0031, 0035]; 
Weerts teaches (oxidation resistant materials such as polyethylene) [0035] but does not explicitly disclose that the oxidation resistance is greater than 50% of original CMD elongation or that water loss is less than 0.8 g/Ah with a non-antimony alloy or less than 1.5 g/Ah with an antimony alloy. Choosing an oxidation resistance greater than 50% or a water loss of less than 0.8 g/Ah with a non-antimony alloy or less than 1.5 g/Ah with an antimony alloy represents the optimization of workable ranges and would be obvious to one of ordinary skill in the art. It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the oxidation resistance greater than 50% and the water loss less than 0.8 g/Ah or 1.5 g/Ah since this makes for a longer-lasting, more efficient cell within a battery.
Weerts teaches that the micro ribs may be disposed at an angle [0031] but does not explicitly teach that they are perpendicular to the longitudinal ribs (which would be perpendicular to buoyant forces).  However, in the same field of endeavor Pleis teaches 
Weerts teaches the use of a microporous polyethylene material [0035] but does not explicitly teach the use of a microporous silica filled polyethylene membrane. However in the same field of endeavor Zucker teaches the use of a microporous silica filled polyethylene membrane as a battery separator membrane [0063].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the microporous silica filled polyethylene membrane of Zucker with the separator of Weerts for the benefit of good oxygen and ion transfer properties [Zucker 0060].
Weerts does not explicitly teach the use of a surfactant.  However, in the same field of endeavor, Palmer teaches the use of mixtures of ionic and non-ionic surfactants with separators [col. 6 lines 25-49].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the surfactants of Palmer with the separator of modified Weerts for the benefit of increasing the wettability of the separator with acids which improves separator performance [col. 1 lines 9-12, col. 6 lines 25-49].
Weerts and Zucker teach the separator of claim 4 but does not explicitly disclose having an Acid Leachable Total Organic Carbon value less than 100 ppm, less than 75 ppm, nor less than 50 ppm. However this property would be based on the separator composition.  Since Weerts and Zucker teaches a substantially similar material (microporous silica filled polyethylene membrane) it would likely exhibit the claimed 
With regard to claim 8, Weerts and Zucker teach the separator of claim 6 further having a preferred stiffness level (optimized rib spacing to strengthen separator) [0010, 0028-0029]. Choosing a stiffness level greater than 20 mN represents the optimization of a variable and would be obvious to one of ordinary skill in the art.  It would have been obvious to a person of ordinary skill in the art at the time of the invention to have a stiffness level greater than 20 mN in order to create a durable, stiff, separation membrane.
With regard to claim 12, Weerts teaches in a lead acid battery, the improvement comprising the separator of claim 4 (separator for use in a lead-acid battery) [0001, 0010].
With regard to claim 37, Weerts does not explicitly teach the use of a fibrous layer.  However, in the same field of endeavor, Zucker teaches the use of fibrous layers including glass-mats and nonwovens [0025, 0029, 0031].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the fibrous layer of Zucker with the separator of Weerts for the benefit of mechanically strengthening the separator [Zucker 0025].

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weerts, Pleis, Zucker, Nagamatsu, and Palmer as applied to claims 4, 8, 12, 15-16, 22, and 37 above, and further in view of Hottori et al. (US 6,492,059 B1, hereafter Hottori).
With regard to claim 13, Weerts teaches the improvement comprising the lead acid battery of claim 12, but does not explicitly disclose that it is located within a vehicle. However, in the same field of endeavor, Hottori teaches a lead-acid battery separator for use in a car or electric vehicle [col. 3, lines 4-12]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the lead-acid battery separator of Weerts in a battery for the car or electric vehicle of Hottori for the benefit of powering motors or accessories within the vehicle.

Claims 17, 18, and 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weerts, Pleis, Zucker, Nagamatsu, and Palmer as applied to claims 4, 8, 12, 15-16, 22, and 37 above, and further in view of Rajaram et al (US 2011/0287324 A1, hereafter Rajaram).
With regard to claim 17, modified Weerts does not explicitly teach basis weight.  However, in the same field of endeavor, Rajaram teaches the use of a lead acid battery separator with a grammage (basis weight) of 140 gsm to 500 gsm (which overlaps and obviates the claimed range) [0011].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the basis weight of Rajaram with the separator of Weerts since it is known to be effective in a lead acid battery [0002, 0011].
With regard to claims 18 and 23, modified Weerts does not explicitly teach the claimed thickness.  However in the same field of endeavor, Rajaram teaches the use of 
With regard to claims 24 and 25, Weerts and Zucker teach the separator of claims 4 and 19 but do not explicitly teach the claimed thickness.  However in the same field of endeavor, Rajaram teaches the use of a lead acid battery separator with a thickness of 100 microns or greater (which falls overlaps and obviates the claimed range) [0058].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the thickness of Rajaram with the separator of modified Weerts since it is known to be effective in a lead acid battery [0002, 0058].  Furthermore adjusting the thickness of the separator of Weerts would only require a change in size which would be an obvious modification to one of ordinary skill in the art.  See MPEP 2144.04 IV.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. La et al. (US 2011/0045339 A1) teaches typical separators have a weight/area of 130 g/m2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759